Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 23, 2018

                                      No. 04-18-00123-CV

      ONE HUNDRED SEVENTY-ONE THOUSAND ONE HUNDRED AND 00/100
           ($171,100.00) in U.S. Currency and One (1) 2012 Volkswagen Jetta,
                             VIN#3VWDP7AJ9CM333910,
                                       Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                                 Trial Court No. 15-02-54230
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
       After this court granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on July 16, 2017. Before the due date, Appellant filed a second
motion for extension of time to file the brief until August 6, 2018, for a total extension of fifty-
four days.
       Appellant’s motion is GRANTED. Appellant’s brief is due on August 6, 2018. See TEX.
R. APP. P. 38.6(d).


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court